Skinner, Ch. J.
There is nothing in this case about which we can hesitate a moment. The error complained of is, that the court refused, on request, to instruct the jury upon a point of law. From the record it appears, that no evidence was given to the jurjq tending in the least degree, to prove the fact upon which the defendants below rested their defence, and to which the rule of law, requested to be given in charge to the jury, could be applied; and admitting the law to be as stated by the defendants, the court would have been illy employed, in instructing the jury upon abstract principles.
■Judgment must be affirmed, with six percent, interest thereon as damages, and single costs only allowed.